DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites a computer readable storage medium which under the broadest reasonable interpretation encompasses transitory signals. Signals are non statutory per se.

Additionally, claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, claim 1) recites the limitations “acquiring task scripts, wherein the task scripts are descriptive 
With respect to claims 2-9, 11-18, they all recite steps that can be performed mentally. The claims recite mental processes that can be performed with the aid of a pen and paper. No additional elements are disclosed, therefore, an analysis of whether 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 10, and 19, it is not clear what is meant by the claim element: “data driven manner”. The term is highly subjective, and its metes and bounds cannot be ascertained. The specification does not disclose any additional explanation on how this element should be interpreted. Examiner is interpreting the term as a mere execution or processing of the data.

	With respect to claim 19, the preamble recites a computer readable storage medium that includes the steps of claim 1. It is not clear whether this is an independent claim or a dependent claim. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamanian et al. (US 6014670).

With respect to claims 1, 10, and 19, Zamanian discloses: acquiring task scripts, wherein the task scripts are descriptive language scripts; automatically generating data dependency relationships between source tables and target tables in tasks corresponding to the task scripts, according to the task scripts; and driving execution of the tasks in a data-driven manner, according to the data dependency relationships between the source tables and the target tables of the tasks (col. 4, lines 21-49, col. 5, lines 38-64, col. 8, lines 30-32).

With respect to claims 8 and 17, Zamanian discloses: wherein, after the automatically generating data dependency relationships between source tables and target tables in tasks, according to the task scripts, the method further comprises: for a task script of a 

With respect to claims 9 and 18, Zamanian discloses: wherein, after the automatically generating data dependency relationships between source tables and target tables in tasks, according to the task scripts, the method further comprises: after a task script of any one task is updated, updating the data dependency relationships between the source tables and the target tables in the tasks (col. 4, lines 21-35, col. 19, lines 25-30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Zamanian et al. (US 6014670) in view of Zlatnik (US 9171102).
With respect to claims 7 and 16, Zamanian does not specifically disclose: wherein, after the automatically generating data dependency relationships between source tables and target tables in tasks corresponding to the task scripts, according to 
However, Zlatnik discloses: wherein, after the automatically generating data dependency relationships between source tables and target tables in tasks corresponding to the task scripts, according to the task scripts, the method further comprises: topology sorting data dependency relationships among the data tables (col. 9, lines 1-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to perform a topological sort of directed graph that will not fail (col. 2, lines 30-34, Zlatnik).


Allowable Subject Matter
Claims 2-6, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 101 abstract idea rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195